WHEELER, District Judge.
These internal transportation charges for getting the goods from the place of manufacture to the place of shipment may not be dutiable elements of market value; but they appear to have been included in the entry as a part of that value because that was thought to be the best way, in view of former proceedings, without indicating in any way that now they were objected to. They appear to so have become an undisputed part of the entered value, which the collector could not reduce. That distinguishes this case from Robertson v. Frank, 132 U. S. 17, 10 Sup. Ct. 5, where the transportation charges were inserted in the entry as being required by the appraiser, and the jury found ttiat this was done by compulsion in making that entry, and not because that was thought, in the language of the charge, to be the best way. Decision affirmed.